Citation Nr: 0722648	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision that 
denied service connection for bilateral hearing loss.  In May 
2004, the RO awarded service connection for left ear hearing 
loss disability, but continued to deny service connection for 
right ear hearing loss disability.  


FINDINGS OF FACT

The veteran currently has hearing loss disability in his 
right ear that satisfies VA criteria, and that right ear 
hearing loss disability has been attributed to in-service 
noise exposure.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, in light of the Board's decision, there is no need 
for further discussion of VA's duties to notify and assist 
claimants.

The veteran seeks service connection for right ear hearing 
loss disability based on noise exposure from his work in 
service with rifles, large-caliber machine guns, grenades, 
radios, and tanks.  

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss), that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additional provisions apply to claims for service connection 
for hearing loss disability.  For VA purposes, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The service medical records do include audiometric 
examination results in connection with separation.  On a 
September 1967 separation examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
20
LEFT
0
0
0
--
60

But he denied having any ear trouble or hearing loss.  Under 
38 C.F.R. § 3.385, this examination did not show hearing loss 
disability for VA purposes in the right ear.

Also, VA examined the veteran in October 2003.  The veteran 
reported noise exposure during service and in recreational 
hunting activities after service, but not any post-service 
occupational exposure from his job as a barber.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
55
70
LEFT
10
15
30
50
65

Speech recognition ability was 98 percent for the right ear 
and 96 percent for the left ear.  These current results 
satisfy the criteria for hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  The diagnoses were 
moderate/moderately severe sensorineural hearing loss in the 
right ear at 3000 Hertz to 4000 Hertz and mild/moderately 
severe sensorineural hearing loss on the left ear at 2000 
Hertz to 4000 Hertz.  The examining audiologist opined that 
it was not likely that hearing loss was related to in-service 
noise exposure.  She also noted that the audiometric 
thresholds had been normal on the September 1967 separation 
examination.

In an April 2004 addendum, the examining VA audiologist 
discussed the veteran's left ear hearing loss and his 
tinnitus.  After indicating that one of the left ear hearing 
loss measurements on the veteran's September 1967 separation 
examination might actually reflect a threshold of 60 decibels 
(rather than 10 decibels) at 4000 Hertz, the audiologist 
essentially opined that the left ear hearing loss was at 
least as likely related to in-service noise exposure.  The 
addendum did not address the veteran's right ear hearing loss 
per se.

However, a non-VA audiologist wrote in May 2004 that the 
veteran's service separation examination "show[ed] very 
characteristic noise induced notch at 4000 cycles, greater in 
the left ear than in the right ear."  She also opined that 
the veteran's current "precipitous" high frequency 
sensorineural hearing loss dated "back to the late 1960's."  
She also noted that the veteran's hearing was normal on his 
entrance examination.

The service medical records certainly do not show hearing 
loss on the right ear that would have qualified as hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385.  But 
claimed hearing loss does not necessarily have to meet the 
criteria for VA-recognized hearing loss disability during 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
In this case, there is both favorable evidence (the May 2004 
non-VA opinion) and unfavorable evidence (the October 2003 VA 
examination).  While the VA examination noted normal 
audiometric thresholds at separation from service, the non-VA 
opinion noted a "very characteristic noise induced notch" 
at 4000 Hertz (referring to the 20 decibel threshold 
measurement at that frequency in September 1967).  The Board 
also interprets the May 2004 non-VA statement of current 
hearing loss hat "dates back to the 1960's" to refer 
reasonably to the veteran's in-service noise exposure, which 
the audiologist described in detail.

The Board notes that the veteran was an armored intelligence 
specialist in service.  Also, after an April 2004 informal 
conference, a Decision Review Officer with the RO accepted 
the veteran's statements about in-service noise exposure.  
Finally, the Board notes that service connection has been 
awarded for left ear hearing loss disability and for 
tinnitus.  That award was certainly based on the April 2004 
addendum by a VA audiologist that indicated that the pure 
tone threshold at 4000 Hertz at separation from service might 
have been 60 decibels.  The Board is mindful that the pure 
tone threshold at 4000 Hertz for the right ear at separation 
from service was only 20 decibels.  However, the May 2004 
non-VA opinion characterized both threshold levels (left and 
right) as representing a noise-induced notch.  And the non-VA 
opinion also appears to have related the veteran's current 
right ear hearing loss to his in-service noise exposure.  

Thus, under these circumstances, the Board concludes that the 
evidence is in equipoise and that service connection is 
therefore warranted for right ear hearing loss disability.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for right ear hearing loss disability is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


